Case 8:19-cv-00448-VMC-CPT Document 47 Filed 06/14/19 Page 1 of 2 PageID 408



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
______________________________________

U.S. SECURITIES AND EXCHANGE
COMMISSION,

        Plaintiff,

v.                                                         Case No: 19-cv-448-T-33CPT

SPARTAN SECURITIES GROUP, LTD.
ISLAND CAPITAL MANAGEMENT,
CARL E. DILLEY, MICAH J. ELDRED and
DAVID D. LOPEZ,

      Defendants.
______________________________________


                         DEFENDANTS’ DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendants Spartan Securities Group,

Ltd., Island Capital Management, Carl E. Dilley, Micah J. Eldred, and David D. Lopez demand

trial by jury in this action of all issues so triable.



Respectfully submitted this 14th day of June, 2019.


                                                           ULMER & BERNE LLP

                                                           /s/Alan M. Wolper
                                                           Alan M. Wolper
                                                           FL Bar # 61524
                                                           500 W. Madison, Suite 3600
                                                           Chicago, Illinois 60661
                                                           awolper@ulmer.com
                                                           Tel: (312) 658-6500
                                                           Fax: (312) 658-6501
Case 8:19-cv-00448-VMC-CPT Document 47 Filed 06/14/19 Page 2 of 2 PageID 409



                                CERTIFICATE OF SERVICE

I hereby certify that I served a true and correct copy of the foregoing Defendants’ Demand for

Jury Trial on June 14, 2019, via the Court’s electronic filing system, on all counsel of record.




                                                     /s/ Alan M. Wolper
